Citation Nr: 0119829	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  96-05 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to service connection for cardiovascular 
disease, including hypertension.

2. Propriety of the reduction in the evaluation from 60 
percent to 30 percent for residuals of a left nephrectomy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1963 to May 1967.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Boise, Idaho.  The RO, in pertinent part, denied 
entitlement to service connection for hypertension and 
reduced the evaluation of residuals of a left nephrectomy 
from 60 percent to 30 percent disabling.    

In March 1999, the Board issued an order remanding the case 
to the RO to address due process concerns brought about by 
oversights during the numerous adjudicative actions 
undertaken by the RO subsequent to the August 1995 rating 
decision.  The case was returned to the Board for further 
appellate review, but in July 2000, the Board again remanded 
the case to the RO for due process concerns.  Upon compliance 
with the July 2000 remand, the case was returned to the Board 
for further appellate review. 

In the Board's July 2000 remand order, the issue of reopening 
the claim of entitlement to a total disability rating based 
on individual unemployability (TDIU) was referred to the RO 
for initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  At this time, however, the 
TDIU claim has been neither procedurally prepared nor 
certified for appellate review.  

VA must determine all potential claims raised by the 
evidence.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); 
Hodge v. West, 155 F.3d 1356 (Fed Cir 1998). Regarding the 
TDIU claim, the Board notes that although recent submissions 
by the veteran and his representatives do not appear to raise 
a TDIU issue, VA records received in November 2000 included a 
highlighted physician statement that "he is unable to 
work."  Since this issue was already referred to the RO, the 
Board merely notes that it should consider whether there has 
been a sufficient identification of the benefit sought, per 
38 C.F.R. § 3.155(a) (2000), in light of the recent holding 
in Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).



FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2. A cardiovascular disease, including hypertension, was not 
shown during active service or for many years thereafter; 
nor disabling to a compensable degree during the first 
post service year.

3. A cardiovascular disease, including hypertension, is not 
causally related to service-connected residuals of a left 
nephrectomy.

4. Probative reexaminations, confirmed by other competent 
evidence of record, establish improvement in the residuals 
of a left nephrectomy warranting a reduction in rating.  


CONCLUSIONS OF LAW

1. A cardiovascular disease, including hypertension, was not 
incurred in or aggravated by active service, may not be 
presumed to have been incurred during service; nor is such 
proximately due to, the result of, or aggravated by 
service-connected residuals of a left nephrectomy.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 2000); Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475 § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310(a) (2000).


2. The RO's reduction of the disability rating for residuals 
of a left nephrectomy from 60 percent to 30 percent, 
effective April 1, 1996, was proper.  38 U.S.C.A. § 1155 
(West 1991); VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.115(e), 3.344(c), 4.1, 4.2, 
4.13, 4.104, 4.115a, 4.115b, Diagnostic Codes 7101, 7500 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty in the U.S. Navy from May 
1963 to May 1967.  (There is no indication in the record that 
he served in Vietnam prior to August 5, 1964.  See 
38 U.S.C.A. §§ 101(29), 1110, 1131 (2000)). 

Enlistment examination in April 1963 was negative for any 
complaints or findings that could be related to a 
cardiovascular disease.  The veteran specifically denied 
hypertension, chest pain, and shortness of breath, and the 
examiner indicated a normal heart and vascular system.

The veteran's separation examination in April 1967 was also 
silent for any cardiovascular disease symptomatology.  The 
examination was virtually unremarkable, except for notations 
regarding missing teeth and two minor scars.  

In June 1971, VA performed a left nephrectomy.  The veteran 
applied for entitlement to service connection for residuals 
of the left nephrectomy and was granted a 60 percent 
evaluation, effective October 3, 1991.  

A December 1991 treatment record indicates the veteran was 
treated for a severe urinary tract infection.  The treating 
physician noted a history of recurrent urinary tract 
infections.  No edema was noted, and he was not considered to 
have any chronic underlying pulmonary or cardiac disease at 
that time.  His blood pressure was 132/73.

A letter from a physician's assistant indicated the veteran 
was suffering from coronary artery disease, hypertension, and 
gout, and had been undergoing renal clinic treatment since 
February 1992.  

A treating physician note dated in February 1992 stated that 
the veteran's hypertension was "probably due to decreased 
renal mass...."

The majority of the veteran's treatment has occurred at the 
Boise, Idaho VA Medical Center (VAMC).  Outpatient treatment 
notes in both December 1993 and February 1994 show normal 
albumin levels.  In September 1994, his hypertension was 
stable to the extent he was off medication for the same.  In 
that same assessment, it was noted that renal functioning was 
stable, with no evidence of recurrence.  In October 1994, his 
blood pressure was 152/99; in January 1995, it was 152/90.  

In June 1995, a private facility treated the veteran for a 
myocardial infarction, and he underwent emergent angioplasty.  
Later in June 1995, Boise, Idaho VAMC admitted the veteran 
for six days for treatment of angina, later determined to be 
a second myocardial infarction.  A June 1995 admission noted 
no edema.    

A general medical VA examination was conducted in July 1995.  
The examiner opined the veteran was "probably unemployable, 
no so much on the basis of his nephrectomy as on his 
psychiatric problem and his gout."  

Also in July 1995, VA conducted a renal examination, which 
disclosed an impression of a healthy individual "status post 
left nephrectomy with no current evidence of right renal 
pathology."  The examiner noted that there was no reported 
history of recurrent kidney stones or urinary infections, 
status post nephrectomy.  The examiner also cited a July 1994 
urinalysis, which revealed no evidence of gross or 
microscopic hematuria.  A 1992 renal ultrasonography was also 
mentioned in the evaluation, since it was positive for a two-
centimeter cyst in the right kidney; however, there was no 
evidence of stone or obstruction.    

In an August 1995 rating decision, the RO proposed a 
reduction from 60 percent to 30 percent in the evaluation of 
the service-connected residuals of the left nephrectomy. 

In November 1995, a letter from the veteran's heart 
specialist stated it was likely that "hypertension and quite 
possibly stress may have contributed in the development of 
this medical problem."

In December 1995, the veteran attended a personal hearing at 
the RO before a hearing officer.  The hearing officer then 
issued a decision, which, in pertinent part, affirmed the 
nephrectomy reduction to 30 percent disabling and denied 
entitlement to service connection for hypertension as 
secondary to the residuals of the left nephrectomy.    

In January 1996, the RO issued a rating decision, which 
affirmed the nephrectomy reduction to 30 percent disabling 
and denied entitlement to service connection for coronary 
artery disease as secondary to the residuals of the left 
nephrectomy.

A physician who treated the veteran for his June 1995 
myocardial infarction submitted a letter in February 1996, 
offering his opinion as to the origin of the current 
symptomatology.  He believed that much, or at least part, of 
the symptomatology was causally related to a post-service 
industrial injury in 1986 during the veteran's exposure to 
paint fumes and the sequelae therefrom.  

Boise, Idaho VAMC treatment records from 1996 and 1997 
establish no complaints or treatment for renal dysfunction.  
There are, however, recurrent complaints of bloody diarrhea 
and chest pain.  For instance, in July 1997, the veteran was 
admitted for unstable angina and was discharged several days 
later with a diagnosis of coronary artery disease with 
unstable angina.  He was transferred to the Portland, Oregon 
VAMC for cardiac catheterization.   

A physician from the Boise, Idaho VAMC provided a letter 
dated in June 1996, which summarized the veteran's heart 
disease and offered an opinion as to its etiology.  
Essentially, he stated that the diagnosed heart disease is 
related to the hypertension problem, which, in turn, is 
related to the 1971 nephrectomy.  He provided no rationale 
for his opinion.

In December 1996, VA sought and received a record review and 
medical opinion regarding the relationship, if any, between 
the veteran's left nephrectomy and the development of 
hypertension and coronary artery disease.  The examiner 
considered hypertension secondary to nephrectomy or 
"hyperfiltration injury," and determined that laboratory 
findings from the VAMC records, in all likelihood, precluded 
this possibility.  Moreover, none of the reports showed any 
nephritis, infection, or pathology of the remaining kidney, 
despite the presence of a cyst on the remaining kidney.  The 
examiner concluded that the recently diagnosed cardiovascular 
disease may simply be secondary to hypercholesterolemia, 
family history (at least one parent died of heart disease), 
and other known risk factors.    

In December 1996, the veteran was seen at the Boise, Idaho 
VAMC, at which time he complained of voiding problems, such 
as minor obstruction and frequency of voids.  The treating 
physician, however, did not believe that the renal cyst was 
"anything of importance," and attributed the symptoms to a 
neurogenic bladder, which could improve with appropriate 
management.  

Urology progress notes from March 1997 establish the veteran 
was somewhat improved on medication.  In March 1998, he was 
considered "doing well" urologically without any 
significant complaints.  In May 1998, the veteran again 
sought emergency room care for angina.  

A VA genitourinary examination was conducted in October 1998.  
After review of the medical record, the examiner opined that 
the veteran did not have any residual symptoms as a result of 
the 1971 nephrectomy and that any subsequent symptoms are not 
related to the nephrectomy.



A November 1998 physician letter reports a one-week 
hospitalization in November 1998 at the Seattle, Washington 
VAMC.  The hospitalization included testing, which revealed a 
progression of his coronary disease.  According to the 
discharge summary, the veteran also complained of nocturia.  
The examiner mentioned that a recent ultrasound of the 
bladder and kidney revealed no hydronephrosis or other damage 
in his remaining kidney.       


Preliminary Matter: Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(where a law or regulation changes after the claim has been 
filed or reopened and before the administrative or judicial 
process has been concluded, the version more favorable to the 
veteran applies). 

On November 9, 2000, the President signed into law the VCAA 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of VA with 
respect to the duty to assist and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).  

The Board is satisfied that all relevant facts pertaining to 
the issues on appeal have been properly developed, and that 
no further assistance is required in order to satisfy the 
duty to assist provisions as mandated by VCAA.  VCAA of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).

In this case, the Board finds that all relevant evidence 
necessary for an equitable resolution of the veteran's claims 
has been identified and obtained. A review of the record 
shows that the RO has obtained the veteran's service medical 
records.  


Aside from records previously obtained and associated with 
the claims file, he has not identified any other evidence 
that may be relevant to his claims.  Moreover, given the 
facts of this case, the Board finds that VA can provide no 
further assistance to him that would aid in substantiating 
the claims.      

As to whether a VA examination is appropriate, the Board 
finds that it is not, because the competent and probative 
evidence fails to establish any in-service event, injury, 
diagnosis, or treatment for his cardiovascular disease, and 
this deficiency cannot be overcome by a VA examination, which 
would only assist in revealing the current state of his 
disability.  Only where the record does not adequately reveal 
the current state of the veteran's disability is a VA 
examination necessary. Schafrath v. Derwinski, 1 Vet. 589, 
595 (1991).  Discussed in detail below, the Board has 
considered the veteran's own contentions in favor of his 
cardiovascular disease claim.  Similarly, the Board finds 
that another VA examination is unnecessary to determine the 
propriety of the RO's actions six years prior.   

In addition, the Board finds that the veteran has been 
notified of the evidence necessary to complete each of his 
claims.  The RO informed him of the evidence needed to 
support his claim via numerous rating decisions, statements 
of the case, and supplemental statements of the case issued 
since August 1995.  Those documents have informed the veteran 
of the substance of the requirements for restoration of the 
60 percent evaluation and entitlement to service connection 
for the claimed cardiovascular disability and the rationale 
for not granting those claims.    

The Board reiterates the case was remanded twice to the RO to 
ensure full compliance with due process concerns, both 
substantive and procedural.  The Board also notes that the 
veteran has an accredited representative and that such 
representative has reviewed the claims file and provided 
written argument regarding the issues on appeal.  




In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions, and that a remand for 
adjudication of his claims by the RO under the new law would 
only serve to further delay resolution of his claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 


Criteria for Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  




This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Continuous service for 90 days or more during a period of 
war, or peacetime service after December 31, 1946, and post 
service development of a presumptive disease to a degree of 
10 percent without one year from date of termination of such 
service, establishes a presumption that the disease was 
incurred in service.  38 C.F.R. §§ 3.307, 3.309 (2000).

If not shown during service, service connection may be 
granted for coronary artery disease including hypertension is 
shown disable to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be granted for a disability 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
See Harder v. Brown, 5 Vet. App. 183, 187 (1993); and Allen 
v. Brown, 7 Vet. App.439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  VCAA of 2000, Pub. L. No. 106-475 § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 3.102 (2000);  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).

Analysis of Service Connection

As established by extensive post-service medical records, the 
record contains more than adequate documentation of a current 
cardiovascular disability because both VA and private 
facility records show consistent treatment of the veteran 
since his two myocardial infarctions and resulting 
angioplasty in June 1991.  Since then, treatment records from 
1997 and 1998, including extended admissions, show unstable 
angina and a progression of his coronary disease.  Hickson, 
supra.   

Thus, the claim for entitlement to service connection for a 
cardiovascular disease, including hypertension, turns to the 
question of whether the competent and probative evidence 
establishes that this disability was actually incurred in or 
aggravated by the veteran's active service, despite first 
being diagnosed post-service.  Hickson, supra; 38 C.F.R. 
§ 3.303, 3.303(b).  That question involves both consideration 
of the facts as presented and the credibility of the evidence 
contained in the instant record. 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).



The service medical records, including all formal 
examinations, contain no complaints, signs, symptoms, or 
treatment that could have possibly been related to a 
cardiovascular disease.  Heart and vascular systems were 
normal upon entry and discharge from active service, and 
symptomatology, such as hypertension and chest pain, were 
specifically denied throughout service.  In addition to the 
competent medical evidence devoid of any complaints, there is 
also no documented injury or lay testimony in support of 
symptomatology consistent with an initial stage of 
cardiovascular disease.  

The veteran did not begin to show symptoms of cardiovascular 
disease, including hypertension, until more than 20 years 
after service, at which time he eventually sought treatment.  
Thus, the highly probative service medical records, together 
with the lack of treatment until many years after service 
clearly show no in-service manifestation that could possibly 
warrant further consideration under a theory of direct 
service connection.  Hickson, supra.  

The veteran, however, has never contended that he incurred a 
cardiovascular disease in-service.  He and his 
representatives have consistently argued throughout the 
extended appeal process that entitlement to service 
connection is warranted in the instant case because his 
cardiovascular disease, including hypertension, is 
proximately due to, or the result of, the service-connected 
residuals of his 1971 left nephrectomy.  38 C.F.R. 
§ 3.310(a).  

The veteran has related to VA and treating physicians that he 
believes his hypertension is a result of having only one 
remaining kidney.  A statement to this effect is considered a 
medical opinion from a layperson and thus cannot be 
considered competent.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). Similarly, the Board is not competent to 
supplement the record with its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).    

Also in support of this contention of secondary service 
connection, the claims file contains several competent 
physician opinions addressing this possibility.  A physician 
linking the two disabilities stated that hypertension was 
"probably due decreased renal mass."  Another physician 
stated in a conclusory manner that there was a causal link 
from the nephrectomy to the hypertension to the diagnosed 
heart disease; he provided no substantiation for his opinion.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that where a physician has given no 
supporting evidence for his conclusion, such is of limited 
probative value.  Bloom v. West, 12 Vet. App. 185 (1999).  

The Court has also held that medical evidence must be more 
than speculative.  Bostain v. West, 11 Vet. App. 124 (1998); 
Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992); Perman v. Brown, 5 Vet. App. 237, 
241 (1993; and Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993) 
(wherein the Court held that where a physician is unable to 
offer a definite causal relationship that opinion may not be 
utilized in establishing service connection as such an 
opinion is non-evidence).

Against the issue of secondary service connection, one 
physician related the current heart disease to an industrial 
injury many years after service, noting that the veteran had 
been exposed to environmental and/or respiratory extremes, 
such as paint fumes, while on the job.  Another physician 
considered the highly technical aspects of  "hyperfiltration 
injury," and determined that the relevant laboratory 
findings failed to support a positive finding.  

The Board has considered these competent medical opinions and 
finds that the opinions against any causal connection to be 
far more probative on the matter, given the thoroughness of 
those evaluations, the certainty expressed in those opinions, 
and the general consistency in those opinions with other 
competent evidence of record.  
The Court has held that it is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another, provided that the Board gives an adequate 
statement of reasons and bases.  Owens v. Brown, 7 Vet. 
App. 429 (1995).



The Board notes that in addition to sufficiently excluding 
the likelihood of a causal link between the cardiovascular 
disease and the left nephrectomy, the evidence tends to point 
to other unrelated factors as causal possibilities of heart 
disease, such as known heart disease risk factors afflicting 
the veteran, his once-treated stress and anxiety, and the 
cumulative effect of numerous physical conditions for which 
he is not service-connected.

Essentially, the service medical records show no medical or 
lay evidence of an in-service injury or disease process 
related to a cardiovascular disease, including hypertension.  
Likewise, there is no post-service evidence of a nexus 
between any in-service incurrence and his current disability.  
Hickson, supra.  Regarding the primary contention that the 
claimed disease is proximately due to, or the result of,  the 
service-connected residuals of a left nephrectomy, the Board 
finds that the competent evidence linking the two 
disabilities is persuasively outweighed by the far more 
probative opinions against any causal connection.

The Board views the foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim for service connection.  In this 
regard, although the veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for a cardiovascular 
disease, including hypertension.  Gilbert, supra.  



Criteria for Restoration of a 60 percent
Evaluation for Residuals of a Left Nephrectomy

The determination of whether restoration of a disability 
rating is warranted is to be based on review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence 
supports the reduction.  If so, the claim for restoration of 
the disability rating is denied; if the evidence supports 
restoration of the previous rating, or is in equal balance, 
the claim for restoration is allowed.  See Kitchens v. Brown, 
7 Vet. App. 320 (1995).  

The provisions of 38 C.F.R. § 3.105(e) provide that where the 
reduction in evaluation of a service-connected disability or 
employability status is considered warranted and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, a rating 
proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  38 C.F.R. 
§ 3.105(e) (2000).  

The beneficiary will be notified at his or her latest address 
of record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Id. 

Unless otherwise provided in paragraph (i) of this section, 
if additional evidence is not received within that period, 
final rating action will be taken and the award will be 
reduced or discontinued effective the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  Id.

The Court has determined that once a disability rating has 
been in effect for five years, it is considered stabilized 
and a reduction in that rating can only be accomplished upon 
a showing of full compliance with the provisions of 38 C.F.R. 
§ 3.344.  See Faust v. West, 13 Vet. App. 342 (2000); 
Dofflemyer v. Derwinski, 2 Vet. App. 277, 282 (1992).

The duration of the rating is measured from the effective 
date assigned until the effective date of the actual 
reduction.  Brown v. Brown, 5 Vet. App. 413, 418 (1993); 
38 C.F.R. § 3.344(c).  

Section 3.344(a) requires that the entire record of 
examinations and the medical-industrial history be reviewed 
to ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  

This applies to treatment of intercurrent diseases and 
exacerbations, including hospital reports, bedside 
examinations, examinations by designated physicians, and 
examinations in the absence of, or without taking full 
advantage of, laboratory facilities and the cooperation of 
specialists in related lines.  38 C.F.R. § 3.344 (a).  

Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement, e.g., manic depressive 
or other psychotic reaction, epilepsy, psychoneurotic 
reaction, arteriosclerotic heart disease, bronchial asthma, 
gastric or duodenal ulcer, many skin diseases, etc., will not 
be reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Ratings on account of diseases which become comparatively 
symptom free (findings absent) after prolonged rest, e.g. 
residuals of phlebitis, arteriosclerotic heart disease, etc., 
will not be reduced on examinations reflecting the results of 
bed rest.  38 C.F.R. § 3.344(a).




Even when material improvement in the physical or mental 
condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  Rating boards encountering a change of 
diagnosis will exercise caution in the determination as to 
whether a change in diagnosis represents no more than a 
progression of an earlier diagnosis, an error in prior 
diagnosis or possibly a disease entity independent of the 
service-connected disability.  When the new diagnosis 
reflects mental deficiency or personality disorder only, the 
possibility of only temporary remission of a super-imposed 
psychiatric disease will be borne in mind.  38 C.F.R. 
§ 3.344(a).

If doubt remains, after according due consideration to all 
the evidence developed by the several items discussed in 
paragraph (a) of this section, the rating agency will 
continue the rating in effect, citing the former diagnosis 
with the new diagnosis in parentheses, and following the 
appropriate code there will be added the reference "Rating 
continued pending reexamination months from this date, 
§ 3.344."  

The rating agency will determine on the basis of the facts in 
each individual case whether 18, 24 or 30 months will be 
allowed to elapse before the reexamination will be made.  
38 C.F.R. § 3.344(b).

For the application of the rating schedule, accurate and 
fully descriptive medical examinations are required, with 
emphasis upon the limitation of activity imposed by the 
disabling condition.  Over a period of many years, a 
veteran's disability claim may require re-ratings in 
accordance with changes in laws, medical knowledge and his or 
her physical or mental condition.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be viewed in relation to its history.  
38 C.F.R. § 4.1.


Different examiners, at different times, will not describe 
the same disability in the same language.  Features of the 
disability that must have persisted unchanged may be 
overlooked or a change for the better or worse may not be 
accurately appreciated or described.  It is the 
responsibility of the rating specialist to interpret reports 
of examination in the light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.2.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10 (2000).  

When any change in evaluation is to be made, the rating 
agency should assure itself that there has been an actual 
change in the conditions, for better or worse, and not merely 
a difference in thoroughness of the examination or in use of 
descriptive terms.  38 C.F.R. § 4.13.

The Court, in Brown v. Brown, 5 Vet. App. 413 (1993), has 
interpreted the provisions of 38 C.F.R. § 4.13 to require 
that in any rating reduction case, it must be ascertained, 
based upon a review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.

Moreover, 38 C.F.R. §§ 4.2 and 4.10 have been held to provide 
that in any rating reduction case, not only must it be 
determined that an improvement in a disability has actually 
occurred, but also that improvement in a disability actually 
reflects an improvement in the veteran's ability to function 
under the ordinary conditions of life and work.  See Brown, 
supra.

Removal of one kidney requires a minimum evaluation of 30 
percent.  If, however, the remaining kidney evidences renal 
dysfunction, such as nephritis or infection, the claim can be 
rated under renal dysfunction.  38 C.F.R. § 4.115b.  
Where diagnostic codes refer to these specific areas of 
dysfunction, only the predominant area of dysfunction shall 
be considered for rating purposes.  38 C.F.R. § 4.115a.  For 
a 60 percent evaluation under renal dysfunction, there must 
be a showing of constant albuminuria with some edema; or, 
definite decrease in kidney function; or, hypertension at 
least 40 percent disabling under Diagnostic Code 7101.  Id.

Analysis of Restoration of a 60 Percent
Evaluation for Residuals of a Left Nephrectomy

The RO issued a rating decision in August 1995 proposing the 
reduction at issue, and a final rating action was 
subsequently taken, which implemented the reduction.  
38 C.F.R. § 3.105(e).  

In this case, the RO granted entitlement to service 
connection for the residuals of a left nephrectomy and 
granted a 60 percent evaluation, effective October 31, 1991.  
The reduction of the 60 percent evaluation to 30 percent 
commenced effective April 1, 1996.  Brown, supra. Therefore, 
the 60 percent evaluation was in effect for less than five 
years.  Accordingly, it is not considered stabilized, which 
would have required full compliance with 38 C.F.R. § 3.344.  
See Faust, supra; Dofflemyer, supra.  

Rather, reexaminations disclosing improvement of the service-
connected residuals of a left nephrectomy are alone 
sufficient to warrant a reduction in rating.  38 C.F.R. 
§ 3.344(c).  Nevertheless, it still must be ascertained in 
this case whether there has been an actual change in the 
disability picture.  Brown, supra.

In this case, not only does the evidence support the 
reduction, but brings into question the propriety of the 
initial grant of a 60 percent evaluation.  Renal and urinary 
dysfunction treatment records prior to the reduction - as far 
back as 1991 - reflect periods of recurrent urinary tract 
infections, a period of recurrent and unstable hypertension 
requiring no more than a 10 percent evaluation, and generally 
normal albumin levels, with virtually no evidence of edema.  
While these findings are clearly evidence of a significant 
genitourinary disability, when taken as a whole, these 
findings do not establish a 60 percent evaluation under renal 
dysfunction.  Urinary tract infections are not a factor in 
any 60 percent evaluation within this system; there is no 
evidence of any edema or constant albuminuria, and blood 
pressure readings fail to even remotely approach a 40 percent 
evaluation under Diagnostic Code 7101.  38 C.F.R. § 4.104, 
4.115a.  Additionally, issues of voiding dysfunction 
mentioned throughout the medical evidence are immaterial 
because a nephrectomy can only be alternatively evaluated 
under a renal dysfunction, not a voiding dysfunction.  
38 C.F.R. § 4.115b.

The issue, however, is the propriety of the reduction from 60 
percent to 30 percent, effective April 1, 1996.  In this 
regard, the Board finds that the minimal renal symptomatology 
well before the reduction simply continued up through 1994 
and 1995, and in some respects diminished in severity even 
further, and this is borne out in reexaminations and 
confirmed by relevant treatment records and examinations at 
least through the latter half of 1998.  

The RO's reduction was based in large part on two VA 
examinations in July 1995.  Both VA examinations in July 1995 
were negative for current renal difficulties.  The renal VA 
examination in particular noted the minimal findings from 
then-recent treatment and concluded the veteran appeared to 
be a "healthy individual . . . with no evidence of right 
renal pathology." The Board finds that these opinions are 
thorough and reflect an improvement in the ability to 
function under the ordinary conditions of life and work.  
38 C.F.R. § 4.13; Brown, supra. 

The fact that it appears, as discussed above, the veteran did 
not technically meet the requirements of a 60 percent 
evaluation prior to the reduction should not alter the fact 
that the evidence has shown a material improvement by an 
individual who was rated by VA as 60 percent disabling and 
thus presumed as a matter of law to experience the level of 
severity associated with that rating.  In other words, the 
Board's opinion that he should have never received a 60 
percent evaluation only further underscores the propriety of 
the reduction and should in no manner weigh in his favor.     


While perhaps unnecessary under 38 C.F.R. § 3.344(c), the 
Board notes that additional medical evidence since the 
reduction further supports the propriety of the RO's action.  
Although the veteran complained of voiding and obstruction 
problems in December 1996, such difficulties play no role in 
evaluating renal dysfunction, as stated supra.  Furthermore, 
relevant evidence of treatment, such as the March 1997 and 
March 1998 urological progress notes, provide statements such 
as "doing well . . . without any significant complaints."  
VA genitourinary examination in October 1998 indicated that 
there were no residual symptoms as a result of the 1971 
nephrectomy and that any subsequent symptoms were probably 
not related as well.        

In sum, the competent and probative evidence shows that there 
has been actual improvement in the veteran's disability, such 
that he is no longer disabled to a degree of 60 percent under 
38 C.F.R. § 4.115a, Diagnostic Code 7500.  During the period 
at issue, a constant level of albuminuria with some edema was 
not established; a definite decrease in kidney functioning 
was not established; and hypertension was not established as 
equivalent to 40 percent disabling under Diagnostic Code 
7101.  38 C.F.R. § 4.115a.  

Consequently, the evaluation of the service-connected 
residuals of a left nephrectomy was appropriately reduced.  
The Board notes that a discussion of the 30 percent renal 
dysfunction requirements is rendered moot by the required 
minimum 30 percent evaluation directly under Diagnostic Code 
7500 for kidney removal.  

The Board concludes that the evidence of record does not 
support restoration of the previous rating of 60 percent.  
The Board emphasizes that the evidence in this case is not in 
equipoise; rather, the preponderance of the evidence is 
against the restoration of the disability rating previously 
in effect.  Kitchens, supra; Gilbert, supra.  


ORDER

Entitlement to service connection for cardiovascular disease, 
including hypertension, is denied.

Reduction in the evaluation for residuals of a left 
nephrectomy from 60 percent to 30 percent disabling was 
proper.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

